Mr. JUSTICE MILLS, dissenting: To my view, appreciation in value of nonmarital property farmland — created purely by inflation and economy, and due to no work, effort, or improvement on the part of either husband or wife — is simply not equated to “marital property.” The majority cites Auerbach and the theory of unius est exclusio alterius. But that posture does not withstand scrutiny. Besides, this oft-quoted Latin maxim does not rise to the level of a rule of law. Dick v. Roberts (1956), 8 Ill. 2d 215, 219, 133 N.E.2d 305, 308. Why is property acquired before the benefit of clergy any more sacrosanct than nonmarital property obtained afterwards by inheritance? By clear definition, nonmarital property — acquired subsequent to the vows — simply is not a part of the marriage. Until the other branch of government specifically addresses this subject, the holding here amounts to nothing more than judicial legislation. I dissent.